Citation Nr: 0930744	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  06-34 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initially compensable evaluation for 
status post fusion scars, midline low back and 
posterosuperior iliac crest associated with degenerative disc 
disease of the lumbosacral spine status post plates with 
screws at L4-5 and L5-S1.

2.  Entitlement to service connection for posttraumatic 
stress disorder, to include as secondary to a 
service-connected low back disability.

3.  Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to a service-connected low 
back disability.

4.  Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to a service-connected low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to 
August 1992.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  This case was remanded by the Board 
in November 2008 for additional development.

The issues of entitlement to service connection for 
posttraumatic stress disorder (PTSD), to include as secondary 
to a service-connected low back disability, entitlement to 
service connection for a bilateral hip disorder, to include 
as secondary to a service-connected low back disability, and 
entitlement to service connection for a bilateral knee 
disorder, to include as secondary to a service-connected low 
back disability, are addressed in the Remand portion of the 
decision below and are remanded to the RO via the Appeals 
Management Center, in Washington, DC.


FINDING OF FACT

The medical evidence of record shows that the Veteran's scars 
measure, at most, 22 centimeters (cm.) by 0.5 cm., and 12 cm. 
by 0.5 cm., and are hyper/hypopigmented and disfiguring.


CONCLUSION OF LAW

The criteria for an initially compensable evaluation for 
status post fusion scars, midline low back and 
posterosuperior iliac crest associated with degenerative disc 
disease of the lumbosacral spine status post plates with 
screws at L4-5 and L5-S1 have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's scar claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication, a letter dated in June 2005 satisfied the duty 
to notify provisions.  See 38 C.F.R. § 3.159(b)(1); Overton 
v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran's service 
treatment records, VA medical treatment records, and 
indicated private medical records have been obtained.  A VA 
fee-based examination was provided to the Veteran in 
connection with his claim.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply to the Veteran's scar claim, because the 
appeal of this issue is based on the assignment of an initial 
evaluation following an initial award of service connection 
for status post fusion scars, midline low back and 
posterosuperior iliac crest associated with degenerative disc 
disease of the lumbosacral spine status post plates with 
screws at L4-5 and L5-S1.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  Instead, evidence contemporaneous with the 
claim and the initial rating decision are most probative of 
the degree of disability existing when the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous."  Fenderson, 12 
Vet. App. at 126.  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, staged ratings may be 
assigned for separate periods of time.  Id.

Service connection for status post fusion scars, midline low 
back and posterosuperior iliac crest associated with 
degenerative disc disease of the lumbosacral spine status 
post plates with screws at L4-5 and L5-S1 was granted by a 
September 2005 rating decision and a noncompensable 
evaluation was assigned under 38 C.F.R. § 4.118, Diagnostic 
Code 7805, effective June 13, 2005.

A November 2001 VA fee-based medical examination report 
stated that the Veteran had 2 scars on his back.  The first 
scar was located midline in the lumbar area.  It measured 18 
cm. by 0.5 cm.  The second scar was located in the right 
lumbosacral area and measured 9.5 cm. by 0.5 cm.

A February 2004 VA fee-based medical examination report 
stated that the Veteran had 2 scars on his back.  The first 
scar was a "level" scar on the midline lumbar area which 
ran vertically.  The scar measured 22 cm. by 0.4 cm.  It was 
hypopigmented, but in an area of less than 6 square inches.  
There was no tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss, Keloid formation, 
hyperpigmentation, abnormal texture, or limitation of motion.  
The second scar was a "level" scar on the left lumbar area 
over the posterior superior iliac spine.  The scar measured 
12 cm. by 0.3 cm.  It was hypopigmented, but in an area of 
less than 6 square inches.  There was no tenderness, 
disfigurement, ulceration, adherence, instability, tissue 
loss, Keloid formation, hyperpigmentation, abnormal texture, 
or limitation of motion.

An August 2005 VA fee-based medical examination report stated 
that the Veteran had 2 scars on his back.  The first scar was 
located midline on his law back and was 21 cm. long.  The 
scar was level and there was no tenderness, ulceration, 
adherence, instability, tissue loss, keloid formation, or 
limitation of motion.  The scar was considered disfiguring 
and was hyperpigmented.  The second scar was located on the 
posterosuperior iliac crest and was 12 cm. long.  The scar 
was level and there was no tenderness, ulceration, adherence, 
instability, tissue loss, keloid formation, or limitation of 
motion.  The scar was considered disfiguring and was 
hyperpigmented.

The medical evidence of record shows that the Veteran's scars 
measure, at most, 22 cm. by 0.5 cm. and 12 cm. by 0.5 cm. and 
are hyper/hypopigmented and disfiguring.  Diagnostic Code 
7805 states that scars of a miscellaneous nature should be 
rated on the limitation of function of the affected part.  38 
C.F.R. § 4.118, Diagnostic Code 7805.  However, the February 
2004 and August 2005 VA fee-based medical examination reports 
stated that the scars did not cause any limitation of motion 
and there is no other medical evidence of record that the 
scars cause limitation of function of the Veteran's back in 
any manner.  Accordingly, since the medical evidence of 
record does not show that the Veteran's back is limited in 
function due to his service-connected scars, a compensable 
evaluation is not warranted under Diagnostic Code 7805.

Diagnostic Code 7803 provides for a 10 percent evaluation for 
scars that are superficial and unstable.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2008).  However, the February 2004 and 
August 2005 VA fee-based medical examination reports 
specifically stated that the scars were not unstable.  
Accordingly, a compensable evaluation is not warranted under 
Diagnostic Code 7803.

Diagnostic Code 7804 provides for a 10 percent evaluation for 
scars that are superficial and painful on examination.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2008).  However, the 
February 2004 and August 2005 VA fee-based medical 
examination reports specifically stated that the scars were 
not tender.  In an April 2009 videoconference hearing before 
the Board, the Veteran's representative claimed that the 
August 2005 VA fee-based medical examination report did not 
comment on whether the Veteran's scars were tender.  This 
statement is incorrect, as the report included a precise 
evaluation of both scars which included specific notations 
that tenderness was absent in each.  While the Veteran stated 
at the Board hearing that his scars were tender at the time 
of the August 2005 examination, such tenderness was not 
objectively found on physical examination at that time.  
Furthermore, the February 2004 VA fee-based medical 
examination report also specifically stated that the 
Veteran's scars were not tender on physical examination.  
Indeed, there is no medical evidence of any kind that states 
that the Veteran's scars were painful on examination.  While 
the Veteran has reported that they are painful, the criteria 
for a 10 percent evaluation under Diagnostic Code 7804 are 
that the scar be painful on examination.  Accordingly, the 
Veteran's statements alone are not sufficient to satisfy the 
criteria for a 10 percent evaluation under Diagnostic Code 
7804.  As such, a compensable evaluation is not warranted 
under Diagnostic Code 7804.

As for other provisions under the Schedule, there is no 
evidence that the Veteran's scars cover an area of 144 square 
inches or greater or that they are deep and exceed 6 square 
inches in area.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 
7802 (2008).  As such, a compensable evaluation is not 
warranted under these provisions.  While the Veteran's scars 
have been noted to by hyperpigmented, hypopigmented, and 
disfiguring, such features are only relevant to rating scars 
of the head, face, and neck.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2008).  As the Veteran's scars are 
located on his back, a compensable evaluation is not 
warranted under Diagnostic Code 7800.  Accordingly, an 
initially compensable evaluation is not warranted for the 
Veteran's service-connected scars.

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, as the assigned noncompensable evaluation 
reflects the degree of impairment shown since the date of the 
grant of service connection for status post fusion scars, 
midline low back and posterosuperior iliac crest associated 
with degenerative disc disease of the lumbosacral spine 
status post plates with screws at L4-5 and L5-S1, there is no 
basis for staged ratings with respect to this claim.  
Fenderson, 12 Vet. App. at 126.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2008).  In this 
regard, "the governing norm in these exceptional cases is: A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  In this case, the schedular evaluation is 
not inadequate.  A compensable disability evaluation is 
provided for certain manifestations of scars, but the medical 
evidence reflects that those manifestations are not present 
in this case.  The medical evidence of record shows that the 
Veteran's scars measure, at most, 22 centimeters (cm.) by 0.5 
cm., and 12 cm. by 0.5 cm., and are hyper/hypopigmented and 
disfiguring.  There was no tenderness, ulceration, adherence, 
instability, tissue loss, Keloid formation, abnormal texture, 
or limitation of motion shown.  Thun v. Peake, 22 Vet. App. 
111 (2008).  Thus, based on the evidence of record, the Board 
finds that the Veteran's disability picture cannot be 
characterized as an exceptional case, so as to render the 
schedular evaluations inadequate.  The threshold 
determination for a referral for extraschedular consideration 
as not been met and, consequently, the Board finds that 
referral for an extraschedular rating is not required.  Thun, 
22 Vet. App. at 115.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record does not show findings that meet the criteria for an 
initially compensable evaluation, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
see also Massey, 7 Vet. App. at 208.


ORDER

An initial compensable evaluation for status post fusion 
scars, midline low back and posterosuperior iliac crest 
associated with degenerative disc disease of the lumbosacral 
spine status post plates with screws at L4-5 and L5-S1 is 
denied.


REMAND

The Veteran seeks service connection for PTSD, a bilateral 
hip disorder, and a bilateral knee disorder, all to include 
as secondary to a service-connected back disorder.  

The medical evidence of record includes numerous complaints 
and symptoms of a bilateral knee and bilateral hip disorder.  
While service connection has already been established for 
left and right leg neurological disorders secondary to a 
service-connected back disorder, in the case on appeal the 
Veteran seeks service connection for musculoskeletal 
disorders independent of his bilateral lower extremity 
radiculopathy.  The medical evidence of record does not 
provide sufficient information to determine whether the 
Veteran has bilateral knee and hip disorders other than his 
currently service-connected lower extremity radiculopathy.  
As the Veteran claims these disabilities are secondary to a 
back disorder, and service-connection has been granted for a 
back disorder, a medical examination is warranted to 
determine the etiology of any musculoskeletal bilateral knee 
and hip disorders found.  

Although the RO referred the Veteran's stressor statements to 
their RO JSRRC coordinator, the Board finds that additional 
development is required with regard to the issue of 
entitlement to service connection for PTSD.  The RO JSRRC 
coordinator indicated that the stressful events described by 
the Veteran were insufficient to send to JSRRC or to allow 
for a meaningful research of Marine Corps or National 
Archives and Records Administration (NARA) records.  However, 
JSRRC, Marine Corps records, and NARA, are not the only 
institutions that can provide verification, especially in the 
case of noncombat stressors. 

Accordingly, the case is remanded for the following actions:

1.  The Veteran must be afforded a VA 
examination to ascertain the etiology of 
any musculoskeletal hip and knee 
disorders found.  The claims file must be 
provided to and reviewed by the examiner.  
All tests or studies necessary to make 
this determination must be ordered.  
Thereafter, based upon review of the 
service and post-service medical records, 
the examiner must provide an opinion as 
to whether any musculoskeletal hip and 
knee disorders found are related to the 
Veteran's period of military service or 
to a service-connected disability, to 
specifically include the Veteran's back 
disorder.  If such a determination cannot 
be made without resort to speculation, 
the examiner must specifically state 
this.  The examiner must be advised that 
for the purposes of this examination, 
only musculoskeletal disorders are to be 
considered, as the examination is to 
determine the existence and etiology of 
lower extremity disorders other than 
radiculopathy related to the back 
disorder.  A complete rationale for all 
opinions must be provided.  The report 
must be typed.

2.  The RO must request from the Veteran 
a comprehensive statement containing as 
much detail as possible regarding the 
in-service stressor(s).  The Veteran must 
be asked to provide specific details of 
the claimed stressful events he 
experienced during service, such as 
dates, places, detailed descriptions of 
events, and any other identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
detail.  The Veteran must be advised that 
this information is vitally necessary to 
obtain supportive evidence of the 
stressful events he claims to have 
experienced, and he must be asked to be 
as specific as possible because without 
such details an adequate search for 
verifying information cannot be 
conducted.  He must also be advised to 
submit any verifying information that he 
can regarding the stressors he claims to 
have experienced in service, such as 
statements of fellow service members.  He 
must be further advised that failure to 
respond may result in denial of the 
claim.

3.  After the above action has been 
completed, the RO must review the file 
and prepare a summary of all the any 
claimed in-service stressors.  The 
summary must include sufficient 
information that will allow a civilian 
police force, military police, shore 
patrol, a provost marshal's office, or 
other military law enforcement offices, 
JSRRC, NARA, or any other appropriate 
source, to corroborate the stressors.  If 
additional information is received from 
the Veteran, the RO must develop the 
claim, to include obtaining any law 
enforcement reports, military and/or 
civilian.  These requests may be 
submitted via phone, fax, e-mail, or 
written correspondence, as long as the 
request is properly documented in the 
claims folder.  If additional information 
is received from the Veteran sufficient 
to send to JSRRC or to allow for a 
meaningful research of Marine Corps or 
National Archives and Records 
Administration (NARA) records, the RO 
must forward the summary and all 
associated records, to JSRRC or any other 
appropriate source to corroborate the 
stressors.  

4.  Following the above, the RO must 
consider all credible supporting evidence 
developed and make a specific 
determination, based upon the complete 
record, whether the evidence is 
sufficient to establish the occurrence of 
a stressor.

5.  If and only if, the RO determines 
that the evidence establishes the 
occurrence of an alleged stressor or 
stressors, the RO must schedule the 
Veteran for a comprehensive VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders 
that are present.  The claims file must 
be provided to and reviewed by the 
examiner.  The RO must specify for the 
examiner the stressor or stressors that 
it has determined are established by the 
record and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the Veteran was exposed to a 
stressor in service.  The examiner must 
integrate the previous psychiatric 
findings and diagnoses of current 
findings to obtain a true picture of the 
nature of the Veteran's psychiatric 
status.  Following a review of the 
service and post-service medical records, 
the examiner must state whether any 
diagnosed psychiatric disorder is related 
to the Veteran's active duty service.  
Any diagnosis of PTSD must conform to the 
criteria of DSM-IV.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
must specify which of the Veteran's 
multiple claimed stressor(s) are linked 
to the diagnosis.  A complete rationale 
for all opinions must be provided.  The 
report must be typed.

6.  The RO must notify the Veteran that 
it is his responsibility to report for 
all examinations scheduled and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for any scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  The RO must then readjudicate the 
claims and, thereafter, if any claim on 
appeal remains denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


